



September 2, 2015
Ramakrishna (“Schwark”) Satyavolu
655 Hale Street
Palo Alto, CA 94301
Re: Terms of Your Employment
Dear Schwark:
We thank you for your important contributions to LifeLock, Inc. (“LifeLock” or
the “Company”) since you joined the Company. We are very appreciative of your
efforts and strongly believe that your continued employment at the Company will
benefit LifeLock and its shareholders. We therefore are pleased to provide you
with this offer of continuing employment on the terms described in this letter
agreement (the “Agreement”).
1. Duties and Scope of Employment.
Position and Duties. You will continue to serve as Executive Vice President,
Product and Technology of the Company, reporting to our President (currently,
Hilary Schneider). You will render such business and professional services in
the performance of your duties as are customarily associated with your position
within the Company and you agree to perform other duties and functions as may be
reasonably assigned to you from time to time. Your primary work location will
remain the Company’s offices in Mountain View, California. The period of your
employment under this Agreement is referred to as the “Employment Term.”
Obligations. During the Employment Term, you will perform your duties faithfully
and to the best of your ability and you will devote your full business efforts
and time to the Company. For the duration of the Employment Term, you agree not
to engage in any other employment, occupation or consulting activity for any
direct or indirect remuneration. Notwithstanding the immediately preceding
sentence, you will be permitted to (a) continue to serve in the same or
substantially similar capacity as you currently serve for those companies and
businesses listed in Exhibit I to this Agreement, and (b) provide services in
the future to other companies or businesses, provided that the provision of such
services (combined with all of your other services outside of your services to
the Company) do not significantly interfere with the performance of your
responsibilities as an employee of the Company and provided that the provision
of such services are not competitive to, or would not reasonably be expected to
harm, the Company’s business.
2. At-Will Employment. The Company agrees to employ you, and you agree to
provide services to the Company, on an “at-will” basis, which means that either
the Company or you may terminate your employment with the Company at any time
and for any or no reason.
3. Compensation.
Base Salary. Starting with the first day of the Employment Term, the Company
will pay you an annual base salary of $400,000 (the “Base Salary”). Your Base
Salary will be subject to review and adjustment in the future, as determined in
the discretion of the Company’s Board of Directors (the “Board”) (or the
Compensation Committee of the Board (the “Committee”)). The Base Salary will be
paid in regular installments in accordance with the Company’s normal payroll
practices.
Signing Bonus. On the first payroll date following your commencement of
employment with the Company, the Company paid to you a signing bonus (the
“Signing Bonus”) in an amount equal to $1,000,000.
If your employment with the Company is terminated before February 9, 2016, (a)
by the Company (i) for “Cause” or (ii) by reason of your “Disability” (as such
terms are defined in Appendix A attached hereto), (b) as a result of your death,
or (c) by you for any reason other than as a result of your “Constructive
Termination,” then you, or your successors or assigns, as applicable, will be
required to repay to the Company the full amount of the Signing Bonus (the
“Repayment Amount”) no later than thirty (30) days following the date of
termination of your employment with the Company.
If your employment with the Company terminates in accordance with Section 9
below, then you will be required to repay to the Company an amount equal to the
excess, if any, of (a) the Repayment Amount, over (b) the product of (i) the
Repayment Amount, multiplied by (ii) a fraction, the numerator of which is the
number of calendar days you was employed with the Company (not to exceed 365),
and the denominator of which is 365, no later than thirty (30) days following
the date of termination of your employment with the Company.



--------------------------------------------------------------------------------



Incentive Bonus. During the Employment Term, you will be eligible to receive an
annual bonus (“Incentive Bonus”) based on the achievement of specified
performance objectives and other criteria determined by the Directors or the
Committee of the Board (the “Committee”)), in its sole discretion. Your actual
bonus (if any) will depend on achievement of the performance goals set by the
Board or the Committee and subject to the terms of the bonus plan in effect at
that time.
For the Company’s fiscal year 2015, you will remain eligible to participate in,
and receive an Incentive Bonus under, the Company’s bonus program in effect for
fiscal year 2015 pursuant to the terms that have been determined by the Board or
the Committee. Your fiscal year 2015 annual target bonus opportunity will equal
sixty percent (60%) of your Base Salary for the fiscal year. In any case, your
Incentive Bonus for fiscal year 2015 will be at least $240,000 (the “2015
Minimum Bonus Amount”), subject to your continued employment with the Company
through the date that the Incentive Bonus otherwise would be paid to you (which
generally will be paid in accordance with the same schedule as for other
participants in the Company’s 2015 bonus program). If your employment with the
Company is terminated (a) by the Company other than (i) for Cause or (ii) by
reason of your Disability, or (b) by you as a result of a Constructive
Termination, then, subject to your executing a release of claims in a form
reasonably acceptable to the Company (the “Release”) and the Release becoming
irrevocable within sixty (60) days following the date of termination of your
employment with the Company, the Company will pay you a lump sum amount equal to
the 2015 Minimum Bonus Amount, on the first payroll date occurring after the
sixtieth (60th) day following the date of termination of your employment with
the Company. If your role at the Company is significantly expanded in the
future, your annual target bonus opportunity for future fiscal years will be
equal to no less than eighty percent (80%) of your Base Salary for the
applicable fiscal year, or as may be determined in the discretion of the Board
or the Committee.
Equity Awards.
Option Grant. You will be granted a stock option on September 3, 2105 (the “2015
Option”) to purchase shares of Company common stock (“Shares”) under the
Company’s 2012 Incentive Compensation Plan (the “Equity Plan”) and subject to
the terms of a standard form of stock option agreement under the Equity Plan.
The 2015 Option will have an aggregate grant value of $3,750,000 (rounded to the
nearest whole number of shares), with the value of a share assumed to be the
average of the closing prices of LifeLock’s common stock for the 7 trading days
immediately preceding the date of grant and the grant value otherwise being
determined using the same method that the Company then applies for grants to
other senior Company executives (for example, but not by way of limitation, the
Company may choose to use the Black-Scholes option valuation model or a binomial
model). The per Share exercise price of the 2015 Option (assuming approval) will
be equal to the closing sales price of LifeLock’s common stock on the date of
grant. Subject to your Continuous Service (as defined in the Equity Plan)
through each applicable vesting date, the 2015 Option will be scheduled to vest
as to 1/4th of the total number of Shares subject to the 2015 Option on the
first annual anniversary of the grant date and thereafter, 1/48th of the total
number of Shares subject to the 2015 Option will vest on the monthly anniversary
of the grant date (or the last day of the month, if no corresponding day of the
month exists).
Subsequent Awards. Subject to approval in the discretion of the Board or the
Committee, for fiscal year 2016, the Company will grant you additional equity
awards under the Equity Plan (which may be in the form of stock options,
restricted stock units, performance shares, and/or another type of award
permitted under the Equity Plan). The aggregate grant date value of the fiscal
year 2016 awards will be not less than $750,000, with the value calculated by
the Company using the same method it then applies for grants to other senior
Company executives (for example, but not by way of limitation, the Company may
choose to use the Black-Scholes option valuation model or a binomial model to
value options, and to value “full value” awards (such as restricted stock units)
by multiplying the number of Shares subject to the award (at target, if
applicable) times the closing price of a Share on the date of grant). The
vesting schedule and other terms for the fiscal year 2016 awards will be as
determined by the Board or Committee in its discretion but currently are
expected to follow the Company’s standard practice for similar awards to other
senior executives. For fiscal years after 2016, you will be considered for
additional equity awards as with the Company’s other senior executives, all as
determined in the discretion of the Board or the Committee. If the vesting of
any award to be made to you will depend in whole or in part on the achievement
of performance goals, the Board or Committee will seek your input on the goals
prior to making a final determination regarding the goals that will be
applicable to the award. All awards granted to you under this Agreement or
otherwise will be subject to the terms of the Equity Plan and the applicable
award agreement.
4. Employee Benefits. During the Employment Term, you will be entitled to
participate in the employee benefit plans and vacation policies maintained by
the Company of general applicability to other senior executives of the Company
as may be in effect from time to time. The Company reserves the right to cancel
or modify the benefit plans and programs it offers to its employees at any time
and for any reason.



--------------------------------------------------------------------------------



5. Business Expenses. The Company will reimburse you for reasonable travel,
entertainment, or other expenses incurred during the Employment Term by you in
the furtherance of or in connection with the performance of your duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
6. Involuntary Termination. If the Company terminates your employment for a
reason other than Cause, or you terminate your employment as a result of a
Constructive Termination, you will be eligible to receive severance benefits in
accordance with and subject to the terms and conditions of the Company’s
standard form of severance agreement attached as Appendix B. The severance
agreement is to be entered into between you and the Company when you accept this
Agreement. As described in more detail in the severance agreement, your
severance benefits (assuming you qualify) will equal twelve months of Base
Salary paid in installments with the Company’s regular payroll schedule. In
addition, the 2015 Option and any other Company equity awards that are granted
to you after the date of this Agreement will contain accelerated vesting
provisions for a qualifying termination of employment following a “Change in
Control” (as defined in the Equity Plan). Specifically, if a Change in Control
occurs and during the period beginning two (2) months prior to the Change in
Control and ending twelve (12) months after the Change in Control, either (a)
the Company terminates your employment without Cause, or (b) you terminate your
employment due to a Constructive Termination, then (subject to the rest of this
Section 6) 100% of any then outstanding and unvested Company equity awards held
by you will fully vest (with any outstanding and unvested performance-based
awards vesting at target). The vesting provided in this Section 6 will be
provided to you only if, within sixty (60) days following the date of your
termination of employment, you sign and deliver to the Company a release of
claims in a form reasonably acceptable to the Company and the release becomes
irrevocable within that sixty (60) day period. Assuming you fulfill these
release requirements, the vesting will be provided to you on the sixtieth (60th)
day following the date of your termination of your employment with the Company.
7. Proprietary Rights and Restrictive Covenant Agreement. You agree and reaffirm
that you remain subject to the terms and conditions of the Proprietary Rights
and Restrictive Covenant Agreement dated February 9, 2015 between you and the
Company (the “PRRCA”).
8. Taxes.
Withholdings. All payments made pursuant to this Agreement will be subject to
all applicable withholding taxes and other withholdings.
Section 409A.
In furtherance of helping you avoid any extra taxes or other costs under Section
409A, you and the Company agree as follows. Notwithstanding anything to the
contrary in this Agreement, no severance payments or benefits to be paid or
provided to you, if any, under this Agreement that, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A (as defined below) (together, the
“Deferred Payments”) will be paid or provided until you have a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
you, if any, under this Agreement that otherwise would be exempt from Section
409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable
until you have a “separation from service” within the meaning of Section 409A.
It is intended that none of the severance payments or benefits under this
Agreement will not constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” or resulting from an involuntary separation from service, all as
described below in this Section 8. In no event will you have discretion to
determine the taxable year of payment of any Deferred Payment.
Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following your
separation from service, will become payable on the date six (6) months and one
(1) day following the date of your separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of your death following your separation from
service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
your death and all other Deferred Payments will be payable in accordance with
the payment schedule applicable to each payment or benefit. Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment under Section 1.409A-2(b)(2) of the Treasury Regulations.
Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this Section
8.



--------------------------------------------------------------------------------



Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of this Section 8.
For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (i) your annualized compensation based upon the annual rate of pay
paid to you during your taxable year preceding your taxable year of termination
of your employment with the Company or employing parent or subsidiary of the
Company, as determined under, and with such adjustments as are set forth in,
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which your employment is terminated.
The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Agreement, the Company
reserves the right to amend the Agreement as it deems necessary or advisable, in
its sole discretion and without your consent, to comply with Section 409A or to
avoid income recognition under Section 409A prior to the actual payment of
benefits under the Agreement or imposition of any additional tax.
Notwithstanding any contrary provision of this Agreement, in no event will the
Company reimburse you for any taxes or other costs that may be imposed on or
incurred by you as result of Section 409A.
For purposes of this Agreement, “Section 409A” refers to Section 409A of the
Internal Revenue Code of 1986, as amended, any final regulations and guidance
under that statute, and any applicable state law equivalent, as each may be
amended or promulgated from time to time.
9. Restrictive Covenants.
You represent and warrant to the Company that you have no outstanding
commitments inconsistent with any of the terms of this Agreement, the services
to be rendered under this Agreement, or the PRRCA, including without limitation,
any restrictive covenants previously entered into between you and any other
entity (including without limitation, pursuant to that certain Non-Competition
Agreement, dated as of August 27, 2012, by and between MasterCard International
Incorporated (“MasterCard”) and you (the “Noncompete”)), which would prevent you
from performing the duties required of you as set forth in this Agreement based
on the business of the Company and its subsidiaries as currently conducted (the
“Company Business”). By entering into this Agreement, you expressly acknowledge
and agree that the Company has no interest in or intention of interfering with
the Noncompete and that the Company accepts your representations and relies upon
them in entering into this Agreement. Accordingly, in the event that MasterCard
challenges your entry into this Agreement, your employment or continued
employment with the Company, or the performance of any of your duties for the
Company (including, without limitation, by way of asserting or threatening to
assert a claim against the Company that the Company or any of its subsidiaries
has behaved improperly with respect to the Noncompete, violated the Noncompete,
tortiously interfered with the Noncompete, and/or any related or similar
claims), either you or the Company immediately may terminate your employment
with the Company hereunder. For the avoidance of doubt, for purposes of this
Agreement and the award agreement (the “Award Agreement”) for the 161,249
performance-based RSUs granted to you on February 18, 2015, the termination of
your employment with the Company pursuant to this Section 9 will not constitute
(a) a Constructive Termination or (b) a termination by the Company (i) for Cause
or (ii) other than for Cause.
You further understand, acknowledge and agree that (a) your performance under
this Agreement will not require you to breach any obligation to keep in
confidence proprietary information, knowledge, or data acquired by you from any
third party; and (b) you will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information, knowledge, or data, or any
material non-public information as that term is defined and interpreted under
U.S. securities laws, belonging to any third party. You further certify that,
during the Employment Term, you will not improperly use any confidential
records, reports, notes, compilations, sketches, analyses, specifications, or
other confidential documents or materials, tools, equipment, and other
confidential tangible and intangible property belonging to any third party.
The Company agrees to use its commercially reasonable efforts not to request
that you perform any duties or activities related to any new business of the
Company or its subsidiaries outside of the Company Business (the “New Business”)
that would constitute a violation of the Noncompete. In the event you believe
that the Company has requested you to perform any duties or activities related
to any New Business that would constitute a violation of the Noncompete, you
will be required to provide the Company written notice of any such New Business
and duty or activity that you contend would constitute a violation of the
Noncompete and thereafter provide the Company a reasonable opportunity (not to
exceed twenty (20) days) to cure such event (including without limitation, by
jointly agreeing in writing that such duty or activity does not relate to any
New Business and/or does not constitute a violation of the Noncompete, by
removing you from the performance of such duty or activity and/or New Business,
or by jointly seeking written confirmation from MasterCard regarding the duty or
activity and/or New Business at issue). In the event that the Company is unable
to cure such event within the time period set forth in the immediately



--------------------------------------------------------------------------------



preceding sentence, you may resign from the Company, and such resignation will
be treated as a Constructive Termination for purposes of this Agreement and the
Award Agreement.
10. Miscellaneous.
Assignment. This Agreement will be binding upon and inure to the benefit of: (a)
your heirs, executors and legal representatives of your death, and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of your rights to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of your right to compensation or other benefits will be null and
void.
Notices. All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
or sent by facsimile directed to the Party to be notified at the address or
facsimile number indicated for such Party on the signature page to
this Agreement, or at such other address or facsimile number as such Party may
designate by ten (10) days’ advance written notice to the other Parties hereto.
All such notices and other communications shall be deemed given upon personal
delivery, three (3) days after the date of mailing, or upon confirmation of
facsimile transfer.
Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
Integration. This Agreement, together with the PRRCA, Award Agreement, the
applicable equity award agreements and the Equity Plan, represent the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including but not limited to the Offer Letter between you and the Company dated
February 6, 2015 and the earlier version of this Agreement dated August 28, 2015
(the “Prior Version”). Thus, for example and not by way of limitation, you will
not be entitled to any compensation or benefits under the Prior Version. No
waiver, alteration or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties hereto.
Waiver. No party will be deemed to have waived any right, power or privilege
under this Agreement or any provisions hereof unless such waiver will have been
duly executed in writing and acknowledged by the party to be charged with such
waiver. The failure of any party at any time to insist on performance of any of
the provisions of this Agreement will in no way be construed to be a waiver of
such provisions, nor in any way to affect the validity of this Agreement or any
part hereof. No waiver of any breach of this Agreement will be held to be a
waiver of any other subsequent breach.
Governing Law. This Agreement will be governed by the laws of the State of
California, without regard for conflict of law provisions.
Acknowledgment. You acknowledge that you have had the opportunity to discuss
this Agreement with and obtain advice from your legal counsel, you have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and that you knowingly and voluntarily are
entering into this Agreement.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will be deemed to be an original, and all such counterparts will
constitute but one instrument.
Headings. The section and subsection headings contained herein are for
convenience only and shall not affect the construction hereof.
We look forward to continuing to work with you at LifeLock.
Sincerely,
Hilary Schneider
President
60 East Rio Salado Parkway, Suite 400
Tempe, Arizona 85281



--------------------------------------------------------------------------------



AGREED TO AND ACCEPTED






Ramakrishna Satyavolu
Date: September 2, 2015





















--------------------------------------------------------------------------------



APPENDIX A


For purposes of the Agreement to which this Appendix A is attached, the
following terms will have following meanings.


A. “Cause” will mean (a) an act or acts of personal dishonesty, fraud, or
embezzlement by you; (b) violation by you of your obligations under this
Agreement or the PRRCA that are demonstrably willful and deliberate on your part
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company; (c) any willful or deliberate refusal to follow
the requests or instructions of the Board, the CEO or President and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company; or (d) your conviction for any criminal act that is a felony or
that is a crime involving acts of personal dishonesty causing material harm to
the standing and reputation of the Company. Any termination for “Cause” will be
made in writing to you, which notice will set forth in detail all acts or
omissions upon which the Company is relying for such termination.


B. “Constructive Termination” will mean (a) the Company’s material breach of any
of the material terms and conditions required to be complied with by the Company
pursuant to this Agreement; (b) a material diminution in your title, duties, or
responsibilities by the Board or CEO to a level below your titles, duties, or
responsibilities as set forth in this Agreement (provided, however that if
following an acquisition of the Company and conversion of the Company into a
subsidiary, division, or unit of the acquirer, whether or not such subsidiary,
division, or unit is itself publicly traded, you is the you Vice President of
Product and Technology of such subsidiary, division, or unit of the acquirer,
then the consummation of such acquisition and conversion will not by itself be
deemed a material diminution in your title, duties, or responsibilities for
purposes of this subsection); or (c) a relocation by the Company of your
principal work site to a facility or location more than fifty (50) miles from
the Company’s Mountain View, California location; provided, however, that with
respect to (a), (b), and (c) above, you will first be required to provide the
Company written notice of any such event which you contends constitutes a
Constructive Termination within ninety (90) days of the first occurrence of such
alleged event and/or breach, and thereafter provide the Company a reasonable
opportunity (not to exceed thirty (30) days) to cure such event and/or breach
and provided further that your employment will terminate no later than the date
that is ninety (90) days following the end of the cure period described above.


C. “Disability” will mean that, as a result of a mental or physical incapacity,
illness, or disability, you fail to perform your duties and responsibilities
provided for herein for a period of more than ninety (90) consecutive days in
any twelve (12) month period.




--------------------------------------------------------------------------------



APPENDIX B SEVERANCE AGREEMENT




--------------------------------------------------------------------------------



EXHIBIT I


1. Founder, Betta Fish Technologies
2. Founder/Investor, TXN Inc.
3. Founder/Advisor/Shareholder, Yodlee, Inc.
4. Board of Directors, WhiteSky
5. Board of Directors, Thanks Again
6. Advisor, HighRadius Corp.
7. Advisor, bop.fm
8. Advisor, Strikedeck


 




